Title: To James Madison from Valentin de Foronda, 12 February 1809
From: Foronda, Valentin de
To: Madison, James



Muy Señor mío:
Philada. Febrero 12. de 1809.

Siento mucho verme en la precisíon de hacer presente a S. E. el Señor Presidente pr. Medio de V.S. que he leído con la mayor sorpresa en la Gazeta de ayer 11. de Mr. Relf que Mr. Macon presentó en la Sala de los Representantes un memoríal de varios Habítantes del Territorio del Míssisipi, suplícando se dén algunos pasos para asegurarles la Navegacíon de la Mobila.
La Gazeta de Bradford del mismo día dice "para la libre Navegacion de la Mobila, por la qe. pagan ahora sus productos un derecho de 12. P % y parece que èste punto se ha diríjído a V.S., y supongo que habrá sído à ínforme, como el otro punto de los dos del memoríal, a la Juntilla de las tìerras publícas.
El haberse díríjído este memorial à la Junta de Representantes, indica en algun modo, que consideran los Memoríalistas, que pueden hacer aquellos algo en este punto, síendo privativo de mì Soberano.  El no haber desechado el memoríal, y pasarselo à V.S. índica tambien en algun modo, que se consideran con derecho à la Navegacíon libre de la Mobila.
Yo creo que si los Autores del memorial hubièran tenído ìdeas exactas de que èste Rìo solo pertenece al Rey mi Amo, no habrían dado semejante paso, y que en vez de dirígirse al Cuerpo Legislatívo, se hubieran dirigido al Exécutivo, suplícandole íntercedíese con el Rey de España à fin de que les concediese la gracìa que solicitan.
La prespícacia de V.S. conoce muy bien las malas resultas que producen à lo largo el dexar pasar semejantes proposicíones; germo fecundo de mil desavenencías: asi espero que tendrá à bien S. E. el Señor Presidente de hacer entender a los Memoríalistas, que todo lo que se refiere á la Mobila pènde totalmente del Soberano de España.  Ofrezco a V.S. todos mis respetos y consideracíones, pídíendo à Dios le gue. ms. as.  B. L. M de VS su mas atento servidor

Valentin de Foronda

